Citation Nr: 1453663	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  11-27 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to special monthly compensation (SMC) at the higher rate under 38 U.S.C.A. § 1114(r)(1).


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to October 1968.  He served in combat in Vietnam. 

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that denied the benefit sought on appeal.

The Veteran appeared at a Board hearing via video conference in December 2012.  He also appeared at a hearing before an RO decision review officer in August 2011.  Transcripts of the testimony at both hearings are associated with the claims file.

In addition to his paper claims file, the Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  The Board has considered the documents in both files while reviewing this appeal.


FINDINGS OF FACT

1.  The Veteran receives SMC under 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i) due to PTSD rated 100 percent, and additional disabilities rated at 60 percent or more; and, under (p) due to the requirement of regular aid and attendance (A&A) and loss of use of both lower extremities.

2.  The preponderance of the evidence indicates that the Veteran does not need a higher level of care, as he does not need personal health services on a daily basis, and only needs significant help with his activities of daily living such as dressing, bathing, and toileting.




CONCLUSION OF LAW

The criteria for an increased level of SMC based on the need for regular aid and attendance as contemplated by 38 U.S.C.A. § 1114(r)(1) are not met.  38 U.S.C.A. § 1114 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.350(e), (h), 3.352 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decision appealed, a September 2010 RO letter provided the Veteran fully time- and content-compliant VCAA notice.   See 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Neither the Veteran nor his attorney asserts having been misled or not being aware of what is needed to prove the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).
 
VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  Neither the Veteran nor his attorney asserts that there are additional records to obtain.

The United States Court of Appeals for Veterans Claims (Court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues; and, the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the hearing, the undersigned identified the issue before the Board, and asked questions of the Veteran that ensured the witnesses' testimony addressed the relevant rating criteria for the benefit the Veteran seeks.  Neither the Veteran nor his attorney voiced any disagreement with the manner the hearing was conducted.  Hence, the Board finds the Bryant notice requirements were complied with.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

General Requirements

SMC is available when, as the result of service-connected disability, a veteran suffers additional hardships above and beyond those contemplated by VA's schedule for rating disabilities.  See 38 U.S.C. § 1114; 38 C.F.R. §§ 3.350 and 3.352.  The rate of SMC varies according to the nature of the veteran's service-connected disabilities.  Basic levels of SMC are listed at 38 U.S.C.A. § 1114(k). Higher levels of SMC are provided at 38 U.S.C.A. § 1114(l), (m), (n), (o) and (r).

Background of Claim

By way of history, the Veteran sustained significant gunshot (GSW) and shrapnel wounds (SFW) during his Vietnam service, for which he underwent extensive treatment, to include numerous surgeries.  A March 1969 rating decision granted service connection as follows:  GSW of spine with bony and cord damage and associated anxiety overlay, with a 60-percent rating; left nephrectomy with a 30-percent rating; splenectomy with a 30-percent rating; resection of large and small intestines with a 20-percent rating; chest wound with a 20-percent rating; and, multiple scars of the chest and abdomen, noncompensable, all effective in November 2008.  An October 1970 rating decision granted a total disability rating based on individual unemployability (TDIU), effective in September 1970.  In September 1971, the TDIU was terminated but reinstated by a September 1976 rating decision.

A November 1997 rating decision granted service connection for PTSD with an initial 70-percent rating, effective in July 1997.  An October 1998 rating decision awarded an increased rating for the PTSD from 70 to 100 percent, effective July 1997.  Also granted was entitlement to SMC under 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i) due to PTSD rated 100 percent, and additional disabilities rated at 60 percent or more.

A March 2002 rating decision granted entitlement to SMC under 38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.350(b) based on the need for the regular aid and attendance (A&A) of another, effective in September 2001.  An October 2002 rating decision granted an increase from 50 to 100 percent for the GSW to the spine; and, entitlement to SMC for loss of use of both lower extremities and the need for regular A&A under 38 U.S.C.A. § 1114(p), all effective in September 2001.  The rating decision noted that entitlement to automobile and adaptive equipment and specially adapted housing were also established.  The October 2002 rating decision specifically denied entitlement to SMC under 38 U.S.C.A. § 1114(o).  The RO determined the Veteran did not have two separate disabilities which would entitle him to a higher level of A&A.  VA received the Veteran's current claim in September 2010.

Analysis

The Board acknowledges the attorney's December 2012 brief on behalf of the Veteran.  The Board notes that the attorney asserts more than once in the brief that the RO committed error, as determined in the October 2002 rating decision noted above, by denying entitlement to SMC under 38 U.S.C.A. § 114(o).  The Board notes further that the Veteran did not appeal the October 2002 rating decision.  Hence, it is final.  See 38 C.F.R. §§ 3.104, 20.302.  Further, the attorney, with the Veteran's concurrence, noted at the Board hearing that the Veteran did not wish to revisit the evaluations of his disabilities as set forth in the October 2002 rating decision.  In light of this fact, the Board has not referred a claim of clear and unmistakable error at it relates to the October 2002 rating decision.  Further, the Board thus deems the attorneys assertions that are related to that rating decision as being solely for advocacy reference purposes.
 
The attorney's key assertion is that the RO erroneously applied the criteria for the benefit by applying a "two separate disabilities" requirement while ignoring the fact the Veteran does in fact meet the criteria for 38 U.S.C.A. § 1114(o) due to the fact he is diagnosed with paraplegia and is helpless.  As discussed below, while the RO's Reasons and Bases for the denial may not have been fully explained, the Board is constrained to disagree with the attorney, overall, and find the preponderance of the evidence is against the Veteran's claim.  He does not meet the necessary criteria for a higher level of care as required by 38 U.S.C.A. § 1114(r)(2).

The October 2010 rating decision reflects that the RO adjudicated the Veteran's claim on the basis of an example submitted by the Veteran in conjunction with his claim of entitlement to a higher SMC.  The example submitted by the Veteran included a fictional veteran who had lost the use of both feet and had PTSD rated at 100-percent disabling.  Part of the PTSD symptomatology was that the veteran in the example was a danger to himself and others.  The RO determined that there was no evidence that the Veteran required A&A as a result of his PTSD, or that he was a threat to himself or others.  Based on an October 2010 medical statement, the October 2010 rating decision determined that, while the Veteran required assistance with using the lavatory, he did not experience incontinence; he could not stand for very long; and, he depended on his wife to drive him around.  Hence, he was entitled to SMC only to level (m).

Another examination was conducted in June 2011.  The examiner noted the complete diagnosis as paraparesis secondary to GSW and multiple surgeries, which included insertion of a spinal cord stimulator.  The examination report reflects the Veteran is not blind; he was unable to prepare his own meals; and, he did not require nursing home care.  The report notes the Veteran is able to feed himself, and he needed assistance bathing and attending to hygiene needs.  He also required medication management, but he had full use of his upper extremities.  The report reflects the examiner noted the Veteran had essential paralysis from the waist down, as he had very limited use of the lower extremities.  Further, the Veteran only left home when his wife took him.

At the RO hearing, the Veteran testified he could not continue to live at home without his wife's assistance.  In addition to the care she provided him, she also wrote all of the checks and paid the bills.  Another witness testified to the Veteran's multiple surgeries, implantation of the spine stimulator, and the Veteran's constant pain.

A September 2011 A&A examination report notes the diagnosis as paraparesis secondary to GSW to the abdomen and lower extremity weakness and loss of control.  The report notes the Veteran's use of a wheelchair outside the home, and a scooter at home.  The examiner noted that there was very little limitation of the Veteran's upper extremities, and that the Veteran experienced dizziness when he tried to walk.  Also noted was osteopenia, nephrectomy, and splenectomy.

In a December 2012 entry, the examiner, a physician assistant, who conducted the September 2011 A&A examination opined the Veteran should meet the criteria for SMC under 38 U.S.C.A. § 1114(r)(1).  The examiner did not provide any basis as to her qualification to apply VA schedular rating criteria or other rationale to support the opinion.  See Nieves v. Rodriguez, 22 Vet. App. 295 (2008).

In a December 2012 statement, the Veteran's wife related that, contrary to the Veteran's answers to various providers, he did in fact experience bowel and bladder incontinence.  The Veteran had not disclosed that information due to his personal embarrassment.  At the hearing, the Veteran confirmed his bowel and bladder incontinence.  The other testimony also revealed that, outside of feeding himself, the Veteran depends on his wife for his activities of daily living.  She has to get him out of bed and dress him, and try and get him to the bathroom on a semblance of a schedule to try and prevent the Veteran from soiling himself.

As noted earlier, the Veteran is currently paid SMC at the (m) rate for the loss of use of both lower extremities and intermediate rates less than (o) due to his having a disability rated at 100 percent and other disabilities separately rated at 60 percent.  This brings us to the crux of the Veteran's appeal.

A veteran who receives the maximum SMC rate under 38 U.S.C.A. § 1114(o) or the maximum rate authorized under subsection (p) and who needs regular aid and attendance or a higher level of care is entitled to an additional allowance under 38 U.S.C.A. § 1114(r)(1).  See 38 C.F.R. § 3.350(h).  Determination for the aid and attendance need is subject to the provisions of 38 C.F.R. § 3.352(a).  The aid and attendance allowance under (r)(1) is payable whether such need was a partial basis for entitlement to the rate under SMC (o) or (p) or was based on an independent factual determination.  In addition, a veteran who receives SMC at the intermediate rate between 1114(n) and (o) rate plus SMC under (k), and who establishes a factual need for regular aid and attendance is also entitled to the (r)(1) allowance.  See 38 C.F.R. § 3.350(h)(2).

Entitlement to SMC (o) may be shown by paraplegia (paralysis of both lower extremities) together with the loss of anal and bladder sphincter control; or, loss of use of both legs and helplessness.  The requirement of loss of anal and bladder sphincter control is shown even if incontinence is overcome by a strict regimen of rehabilitation of bowel and bladder training and other auxiliary measures.  See 38 C.F.R. § 3.350(e)(2). 

Although the examination reports of record do not reflect findings of incontinence, the Veteran's and his wife's testimony is found to be credible concerning the Veteran's frequent bowel and bladder incontinence.  This does not end the inquiry, however, as 1114(r)(1) specifically requires compliance with 38 C.F.R. § 3.352.  Even assuming arguendo that the Veteran meets the criteria for (o) or the full criteria for maximum compensation under (p), he still must meet the criteria for a higher level of care.  See 38 C.F.R. § 3.352(b)(1)(iii).

 A Veteran is entitled to the higher level aid and attendance allowance authorized by 38 U.S.C.A. § 1114(r)(2) and 38 C.F.R. § 3.350(h) in lieu of the regular aid and attendance allowance when all of the following conditions are met:  (i) the Veteran is entitled to the compensation authorized under 38 U.S.C.A. § 1114(o) , or the maximum rate of compensation authorized under 38 U.S.C.A. § 1114(p); (ii) the Veteran meets the requirements for entitlement to the regular aid and attendance allowance in 38 C.F.R. § 3.352(a); and (iii) the Veteran needs a "higher level of care" (as defined in 38 C.F.R. § 3.352(b)(2)) than is required to establish entitlement to the regular aid and attendance allowance, and in the absence of the provision of such higher level of care the Veteran would require hospitalization, nursing home care, or other residential institutional care.  38 C.F.R. §§ 3.352(b)(1)(i-iii).

Need for a higher level of care shall be considered to be need for personal health-care services provided on a daily basis in the Veteran's home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional.  Personal health-care services include (but are not limited to) such services as physical therapy, administration of injections, placement of indwelling catheters, and the changing of sterile dressings, or like functions which require professional health-care training or the regular supervision of a trained health-care professional to perform.  A licensed health-care professional includes (but is not limited to) a doctor of medicine or osteopathy, a registered nurse, a licensed practical nurse, or a physical therapist licensed to practice by a state or political subdivision.  38 C.F.R. § 3.352(b)(2).

The term "under the regular supervision of a licensed health-care professional" means that an unlicensed person performing personal health-care services is following a regimen of personal health-care services prescribed by a health-care professional, and that the health-care professional consults with the unlicensed person providing the health-care services at least once each month to monitor the prescribed regimen.  The consultation need not be in person; a telephone call will suffice.  A person performing personal health-care services who is a relative or other member of the Veteran's household is not exempted from the requirement that he or she be a licensed health-care professional or be providing such care under the regular supervision of a licensed health-care professional.  The performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. §§ 3.352(b)(2-4), (c).

The requirements for establishing the need for a higher level of care are to be strictly construed.  The higher level aid and attendance allowance is to be granted only when the Veteran's need is clearly established and the amount of services required by the Veteran on a daily basis is substantial.  38 C.F.R. § 3.352(b)(5).

Although the Veteran's wife renders substantial and loving services to the Veteran, none of them meet the definition of personal healthcare services.  For example, she does not administer injections to the Veteran, oversee or assist with physical therapy, or place, remove, or adjust special medical equipment.  In light of these factors, the Board is constrained to find the preponderance of the evidence is against the claim.  38 U.S.C.A. § 1114(r)(1); 38 C.F.R. §§ 3.350(h), 3.352(b).

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to special monthly compensation (SMC) at the higher rate under 38 U.S.C.A. § 1114(r)(1) is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


